—In a family offense proceeding pursuant to Family Court Act article 8, the appeal is from an order of the Family Court, Westchester County (Cooney, J.), dated May 11, 1998, which granted the petitioner an order of protection against the respondent until May 11, 2001.
Ordered that the order is affirmed, without costs or disbursements.
In an order of protection made pursuant to Family Court Act article 8, the court may direct either party to observe reasonable conditions of behavior, so long as those conditions advance the purpose of “attempting to stop the violence, end the family disruption and obtain protection” (Family Ct Act § 812 [2] [b]; see also, Family Ct Act § 842; Leffingwell v Leffingwell, 86 AD2d 929, 930; Matter of Jane Y. v Joseph Y., 123 Misc 2d 771, 773). Here, the Family Court made a finding on the record that the conditions imposed on the appellant during his supervised visitation with the children were in the best interests of the children (see, Friederwitzer v Friederwitzer, 55 NY2d 89, 93-95; Matter of Davis v Davis, 265 AD2d 552, 553), and we decline to disturb this determination on appeal. Santucci, J. P., Thompson, Sullivan and Goldstein, JJ., concur.